Citation Nr: 1103267	
Decision Date: 01/25/11    Archive Date: 02/01/11

DOCKET NO.  00-25 003	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to a compensable rating for the residuals of an 
injury to Muscle Group XVII as a result of a gunshot wound to the 
buttocks.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Turner, Associate Counsel

INTRODUCTION

The Veteran served on active duty from February 1943 to March 
1946.

This matter initially came before the Board of Veterans' Appeals 
(Board) on an appeal from a rating decision that was issued by 
the Regional Office (RO) in Nashville, Tennessee.

The Veteran testified before the undersigned Veterans Law Judge 
at a November 2003 hearing.

In a May 2004 decision, in pertinent part, the Board granted a 10 
percent rating for residual scarring of the buttocks as a result 
of the wounding.  The Veteran appealed to the Court of Veteran's 
Claims (Court).  The Board's May 2004 decision was vacated by the 
Court in a September 2005 decision that followed a Joint Motion 
for Remand and to Stay Further Proceedings.  The Board remanded 
the Veteran's claim to the RO for the further development 
prescribed by the Court in November 2005.  After the RO conducted 
additional development, including an examination of the Veteran, 
the case was returned to the Board.  The Board denied the 
Veteran's claims in an October 2006 decision.  At that time it 
was noted that the residual scarring was not at issue, but rather 
the muscle damage was, leading to the issue on the title page.  
The 10 percent for residual scarring continues and is not at 
issue herein.

The Veteran appealed the October 2006 Board decision's denial of 
a compensable rating for the injury to his buttocks to the Court.  
However, he abandoned his claim for an increased rating for left 
side S1 radiculopathy and peripheral neuropathy of the left lower 
extremity.  In November 2008, the Court vacated the Board's 
October 2006 decision as to this issue.  In accordance with the 
Court's Order, this case was remanded for additional development 
in July 2009.  It has now been returned to the Board for 
appellate disposition.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

FINDINGS OF FACT

1.  The track of the Veteran's gunshot wound was from the right 
buttock superficially going to the left buttock where it was 
removed surgically.  The Veteran did not receive a through and 
through wound and it was superficial in nature.

2.  The residuals of the Veteran's bullet wound are not 
characterized by any current muscle or functional disability.  


CONCLUSION OF LAW

The criteria for a compensable rating for the residuals of injury 
of Muscle Group XVII as a result of a gunshot wound to the 
buttocks have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002 and Supp. 2009); 38 C.F.R. §§ 3.159, 3.321, 4.1, 
4.3, 4.7, 4.40, 4.45, 4.56, 4.73, Diagnostic Code 5317 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims and Assistance Act of 2000 (VCAA) describes 
VA's duties to notify and assist claimants with substantiating 
their claims for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. § 
3.102, 3.156(a), 3.159.

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant of any 
information, and any medical or lay evidence, that is necessary 
to substantiate his or her claim.  38 U.S.C.A. § 5103(a), 38 
C.F.R § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183, 186-
187 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper 
VCAA notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  The Board notes that 38 C.F.R. 
§ 3.159 was revised in part, effective May 30, 2008.  See 73 Fed. 
Reg. 23,353-23,356.  The third sentence of 38 C.F.R. § 
3.159(b)(1), which stated that "VA will also request that the 
claimant provide any evidence in the claimant's possession that 
pertains to the claim," was removed.  This amendment applies to 
all applications pending on, or filed after, the regulation's 
effective date. 

VCAA notice should be provided to a claimant before the initial 
unfavorable decision on a claim by the agency of original 
jurisdiction (AOJ).  Pelegrini v. Principi, 18 Vet. App. 112, 115 
(2004).  However, the VCAA notice requirements may be satisfied 
notwithstanding errors in the timing or content of the notice if 
such errors are not prejudicial to the claimant.  Id at 121.  
Further, a defect in the timing of the notice may be cured by 
sending proper notice prior to a re-adjudication of the claim.  
Mayfield v. Nicholson, 444 F.3d 1328, 1333-1334 (Fed. Cir. 2006). 

The VA General Counsel issued a precedential opinion interpreting 
Pelegrini as requiring the Board to ensure that proper notice is 
provided unless it makes findings regarding the completeness of 
the record or other facts that would permit the conclusion that 
the notice error was harmless.  See VAOGCPREC 7-2004.

The United States Court of Appeals for the Federal Circuit 
reaffirmed the importance of proper VCAA notice in Mayfield v. 
Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Mayfield and its 
progeny instruct that a comprehensive VCAA letter, as opposed to 
a patchwork of other post-decisional documents, is required to 
meet the VCAA's notification requirements.  Id at 1320.  However, 
VCAA notification does not require a pre-adjudicatory analysis of 
the evidence already contained in the record.  See, e.g. Mayfield 
v. Nicholson, 20 Vet. App. 537, 541 (2006).   

During the pendency of this claim, the United States Court of 
Appeals for Veterans Claims (Court) decided Dingess v. Nicholson, 
19 Vet. App. 473 (2006), aff'd sum nom Hartman v. Nicholson, 483 
F.3d 1311 (Fed. Cir. 2007), in which it held that VCAA notice 
requirements are applicable to all five elements of a service 
connection claim.  Thus, the Veteran must be notified that a 
disability rating and effective date for the award of benefits 
will be assigned if service connection for a claimed disability 
is awarded.  Id at 486.  

In this case, the Veteran was sent a letter in July 2004 that 
explained VA's duty to assist him with obtaining evidence in 
support of his claims.  The Veteran was provided notice of what 
the evidence needed to show in order to support his claim for an 
increased evaluation for his injury to Muscle Group XVII in a 
supplemental statements of the case (SSOC) that was dated in June 
2006; this SSOC also provided the notice required by Dingess.  
The Veteran's claim was thereafter readjudicated, most recently 
in an SSOC that was dated in November 2010.

In any event, any notice error in this case was harmless because 
the Veteran's attorney, who represented him before the Court, 
acknowledged his familiarity with the standards used to evaluate 
muscle disabilities.  For example, in his "Appellant's  Brief" 
dated in January 2008, the Veteran's attorney specifically 
referenced the rating criteria applicable to muscle injuries, 
including the descriptions of the different types of severity of 
muscle injuries that are set forth at 38 C.F.R. § 4.56.     

In addition to its duty to provide various notices to the 
Veteran, VA also must make reasonable efforts to assist the 
claimant in obtaining evidence necessary that is necessary in 
order to substantiate his or her claim , unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159.  In connection with the current appeal, VA has of record 
evidence including service treatment records including those 
pertaining to the original gunshot injury that the Veteran 
received in service, VA treatment records, written statements 
that were submitted by the Veteran, a record of the Veteran's 
testimony at the November 2003 hearing, and the reports of 
multiple VA examinations of the Veteran.  

For the reasons set forth above, the Board finds that no further 
notice or assistance is necessary prior to the adjudication of 
this claim.  



II.  Prior Remand

This case was most recently remanded by the Board in July 2009 in 
compliance with a December 2008 Court order.  A Veteran has a 
right to substantial compliance with the instructions that are 
set forth in a Board remand.  See Stegall v. West, 11 Vet. App. 
268, 271 (1998); see also Dyment v. West 13 Vet. App. 141, aff'd 
sub nom Dyment v. Principi, 287 F.3d 1377, 147 (2002) (remand not 
required under Stegall where Board's remand instructions were 
substantially complied with). 

In this case, the July 2009 remand instructed that the Veteran be 
afforded an orthopedic examination by an orthopedic physician.  
The examiner was requested to report all findings in detail, 
including describing the track of the bullet and all pertinent 
residuals including the character of any scars.  The examiner was 
requested to indicate whether the Veteran received a through and 
through wound and was requested to report if there was any muscle 
damage to either buttock.  The requested orthopedic examination 
was performed in June 2010, and a separate scars examination was 
also performed in June 2010.  The examinations complied with the 
instructions set forth in the July 2009 Board remand, including 
fully responding to all of the questions that were posed therein.  

Then, also as required by the July 2009 remand, the Veteran's 
claim was readjudicated in a November 2010 SSOC.  Thus, there was 
substantial compliance with the requirements that were set forth 
in the July 2009 Board remand which effectuated the Court's 
December 2008 order.

III. Increased Rating

The Veteran contends that the injury to his buttock muscles is 
more severe that in contemplated by the currently assigned non-
compensable rating.  Specifically, he contends that he received a 
"through and through" wound that required approximately 3 weeks 
of care in service and that is therefore entitled to be rated as 
having at least moderate muscle disability, regardless of the 
existence, or lack thereof, of any current residuals.

Disability ratings are determined by applying criteria that are 
set forth in the VA's Schedule for Rating Disabilities (38 C.F.R. 
Part 4).  Ratings are based on average impairments of earning 
capacity resulting from particular diseases and injuries and the 
residuals thereof in civilian occupations.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Disabilities are described utilizing diagnostic 
codes set forth in 38 C.F.R. Part 4.  Where there is a question 
as to which of two evaluations shall be applied, the higher 
rating will be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  Otherwise, 
the lower rating will be assigned.  See 38 C.F.R. § 4.7.

Where entitlement to compensation for a service-connected disease 
or injury already has been established and entitlement to an 
increase in the disability rating is at issue, the present level 
of disability is of primary importance.  See, e.g., Franciso v. 
Brown, 7 Vet. App. 55, 58 (1994).  Staged ratings are, however, 
appropriate for an increased rating claim when the factual 
findings show distinct time periods where the service-connected 
disability exhibits symptoms that would warrant different 
ratings.  The relevant focus for adjudicating an increased rating 
claim is on the evidence concerning the state of the disability 
from the time period one year before the claim was filed until VA 
makes a final decision on the claim.  See generally Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  

Muscle disabilities are evaluated pursuant to 38 C.F.R. § 4.56 
according to the type of injury, history and complaint, and 
objective findings.  

A slight muscle disability is characterized by a simple wound of 
muscle without debridement or infection.  The history is over a 
superficial wound in service with brief treatment and return to 
duty.  Healing was with good functional results.  There are no 
cardinal signs and symptoms of muscle disability.  Cardinal signs 
of muscle disability consist of loss of power, weakness, lower 
threshold of fatigue, fatigue-pain, impairment of coordination, 
and uncertainty of movement.  

A moderate muscle disability is characterized by a through and 
through or deep penetrating would of short track from a single 
bullet, small shell or shrapnel fragment, without explosive 
effect of high velocity missile, residuals of debridement, or 
prolonged infection.  The history shows a record of consistent 
complaint of one or more of the cardinal signs and symptoms of 
muscle disability, particularly lowered threshold of fatigue 
after average use, affecting the particular functions controlled 
by the injured muscles.  Objective findings consist of entrance 
and exit scars, small or liner, indicating a short track of the 
missile through muscle tissue.  There is some loss of deep fascia 
or muscle substance or impairment of muscle tonus and loss of 
power or lowered threshold of fatigue as compared to the sound 
side.  

A moderately severe disability of the muscles in characterized by 
a through and through or deep penetrating wound by a small high 
velocity missile or large low-velocity missile with debridement, 
prolonged infection, or sloughing of soft parts and intramuscular 
scarring.  The history shows hospitalization for a prolonged 
period for treatment of the wound.  There is a record of 
consistent complaints of cardinal signs and symptoms of muscle 
disability and, if present, inability to keep up with work 
requirements.  Objective findings include entrance and exit scars 
indicating the track of the missile through one or more muscle 
groups.  There are indications on palpation of loss of deep 
fascia, muscle substance, or normal firm resistance of muscles as 
compared with the sound side.  Tests of strength and endurance 
compared with the sound side demonstrate positive evidence of 
impairment.  

A severe disability of the muscles consists of a through and 
through or deep penetrating wound due to a high-velocity missile, 
or large or multiple low velocity missiles, or with shattering 
bone fracture or open comminuted fracture with extensive 
debridement, prolonged infection, or sloughing of soft parts, 
intramuscular binding and scarring.  There is a history showing 
hospitalization for a prolonged period for treatment of the 
wound.  There is a record of consistent complaint of cardinal 
signs and symptoms of muscle disability, worse than those shown 
for moderately severe muscle injuries and, if present, evidence 
of inability to keep up with work requirements.  Objective 
findings include ragged, depressed and adherent scars indicating 
wide damage to muscle groups in the missile track.   Palpation 
shows loss of deep fascia of muscle substance, or soft flabby 
muscles in the wound area.  Muscles swell and harden abnormally 
in contraction.  Tests of strength, endurance, or coordinated 
movements compared with the corresponding muscles of the 
uninjured side indicate severe impairment of function.  If 
present the following are also signs of severe muscle disability: 
(a) x-ray evidence of minute multiple scattered foreign bodies 
indicating intramuscular trauma and explosive effect of the 
missile; (b) adhesion of scar to one of the long bones, scapula, 
pelvic bones, sacrum or vertebrae, with epithelial sealing over 
the bone rather than true skin covering in an area where bone is 
normally protected by muscle; (c) diminished muscle excitability 
to pulsed electrical current in electrodiagnostic tests; (d) 
visible or measurable atrophy; (e) adaptive contraction of an 
opposing group of muscles; (f) atrophy of muscle groups not in 
the track of the missile, particularly of the trapezius and 
serratus in wounds of the shoulder girdle, and (g) induration or 
atrophy of an entire muscle following simple piercing by a 
projectile.  38 C.F.R. § 4.56.

In applying these ratings, a through and through injury with 
muscle damage shall be evaluated as no less than a moderate 
muscle injury to the group of muscles damaged. 38 C.F.R. § 
4.56(b).  An open comminuted fracture with muscle or tendon 
damage will be rated as a severe injury of the muscle group 
involved unless, for locations such as the wrist or over the 
tibia, evidence establishes that the muscle damage is minimal.  
38 C.F.R. § 4.56(a).  

In this case, the wound was to the Veteran's buttocks, which are 
part of Muscle Group 5317.  Muscles in this group control the 
extension of the hip, abduction of the thigh, elevation of the 
opposite side of the pelvis, tension of fascia lata and 
iliotibial band, acting with XIV in postural support of the body 
steadying the pelvis upon the head of the femur and condyles of 
femur on tibia.  

A 0 percent rating is assigned for slight disability of  a muscle 
in Muscle Group XVII.  A 20 percent rating is assigned for 
moderate disability.  A 40 percent rating is assigned for 
moderately severe disability.  A 50 percent rating is applied for 
severe disability.  38 C.F.R. § 4.73, diagnostic code 5317.

In this case, the Veteran's service treatment records reflect 
that he received an accidental "moderate" perforating wound to 
the buttocks in service when he was shot by a 45 caliber bullet 
from an automatic pistol which was being cleaned by another 
soldier.  A foreign body, 45 caliber bullet, right buttock, was 
accidentally incurred as above.  An x-ray showed that a large 
caliber bullet lay in the soft tissue of the left buttock 
posteriorly just beneath the skin surface.  There was no evidence 
of bone injury.  The bullet was removed and the entry wound was 
sutured under local anesthesia.  The bullet wound occurred on 
October 8, 1945 and the Veteran was released from the hospital 
and returned to duty on October 26, 1945.  At that time, the 
wound was healed and the bullet had been removed.  When reviewed 
later in the month, the wound was described as a moderate 
perforating wound of the buttocks.

The Veteran's separation examination dated in March 1946 
indicated that the Veteran was shot accidentally in the buttocks 
in October 1945.  The Veteran was hospitalized for 18 days and 
the bullet was removed.  The Veteran had no current complaints 
related to the gunshot wound.  He had scars in the gluteal region 
bilaterally.  There were no clinical findings that substantiated 
a claim of present disability from the gunshot wound.  

The Veteran's buttocks were first examined by VA in October 1954.  
At that time it was noted that there were 1.5 centimeter scars on 
the posterior aspect of each buttock that were non-tender and 
non-adherent.  There was no loss of underlying muscle tissue.  
There was full range of forward flexion, hyperextension, and 
lateral bending of the lumbar spine.  The diagnosis was 
residuals, gunshot wound, both buttocks, mild.  

His buttocks were reexamined in October 1971.  At that time the 
chief findings were residuals of scars, including scars on the 
buttocks.  These consisted up a scar over the upper portion of 
the right buttock and about the middle of the structure from a 
lateral standpoint there was a smooth round 1/2 inch cicatrix 
without any associated findings.  The Veteran reported that this 
was the entry point of a missile that was removed through a 
surgical incision which was marked by a longitudinal cicatrix on 
the left buttocks, upper and lateral aspect being 1 3/4 inches in 
length.  The Veteran had a full range of motion in his hips and 
back.  He bent from side to side, hyperextended fully, flexed so 
that the finger tips came within about 2 inches of the floor, and 
straight leg raising, sacral iliac, an hip manipulations were all 
normal.  

The scars on the Veteran's buttocks were reexamined in January 
2000.  The buttock scar on the right was 2x1 cm. along the middle 
of the buttock around L5.  There was a left buttock scar which 
was perpendicular at the middle of the left buttock that was 
4x1/2 cm.  There was no tenderness to palpation of the scars 
except for the left buttock scar.  There was no adherence of 
either buttock scar.  The texture was unremarkable.  There was no 
ulceration or breakdown of the skin.  There was a slight 
depression on the left buttock.  There was no disfigurement.  

At his hearing in November 2003 the Veteran described getting 
shot in the buttocks in service.  He reported that he was in the 
hospital about 19 days and the bullet was removed.  The Veteran 
reported that he currently had back problems which he attributed 
to his buttocks injury.  

The Veteran's buttocks were reexamined in February 2006.  At that 
time, the Veteran reported that he was accidentally shot in 
service and that he stayed in a field hospital for 3 weeks at the 
time.  He had the bullet removed under local anesthesia and had 
the wound irrigated and cleaned.  After three weeks he was 
returned to limited duty.  The Veteran described the injury as 
involving "major muscle injury to destruction."  The Veteran 
claimed that he had right-sided pain over the area of the hip 
which he attributed to the gunshot wound.  This had been going on 
for a few years and got worse with walking.  The alleviating 
factor was rest.  The Veteran did not report any injuries to bony 
structures, nerves, or vascular structures.  There was not really 
any muscular pain that interfered with daily activities.  Rather, 
the Veteran had joint pain mainly in the right hip when he 
walked.  The examiner thought that the pain was more consistent 
with arthritis.  There were no tumors in the muscles. 

Upon physical examination, the entry site was in the right 
buttocks in the medial upper quadrant.  There was no tissue loss 
noted.  There was a very small 1 cm scar that was nontender.  
There were no adhesions, no tendon damage noted, no bone, joint 
or nerve damage noted.  The Veteran's muscle strength was 4/5 in 
both proximal and distal muscles, especially in the buttocks and 
also hamstrings and quadriceps which seemed consistent with the 
Veteran's age.  There was no muscle herniation.  There was no 
major loss of muscle function that the examiner could tell 
considering that both the right and left sides were equal and 
that the hamstrings and quadriceps were also 4/5.  The Veteran 
was intact in sensation in the lower extremities.  His joints had 
full range of motion.  He was diagnosed with a superficial right 
buttocks wound that was well healed and a scar.  

The Veteran's VA treatment records show occasional complaints of 
buttock pain as well as pain in other areas of his body.

The Veteran was reexamined by an orthopedic surgeon  in June 
2010.  The examiner noted that the Veteran had prior examinations 
in October 1954 and in October 1971 at which times the bullet 
injury was noted but no disability was identified.  

The Veteran reported that he was in the military from 1943 to 
1946.  After leaving the military he worked in a foundry.  This 
involved heavy lifting and moving of objects.  His did that for 
40 years and retired in 1985.  The Veteran has been retired since 
1985.  

The Veteran could dress and undress himself and handle his food 
and toilet.  He could walk 20 steps and lift 30 pounds.

The Veteran denied any receiving any specific treatment for his 
buttocks injuries at the present time.  He was being seen by 
various physicians for other reasons.  The Veteran reported that 
he took medication for pain that he had in various areas of his 
body.  He had 1 operation on the buttocks to remove the bullet.  
He had no injections in to his buttocks and there was no therapy.  
The Veteran was noted to use a cane, crutches, a walker and a 
wheelchair.  However, this was not specifically for his buttocks 
injury but for his general state of health.  He did not use any 
braces specifically for the bullet injury but he did have an 
elastic back brace.

The examiner acknowledged the contents of the treatment note from 
the Veteran's service treatment records describing the original 
bullet injury.

The examiner found no evidence of flare ups in the buttocks at 
this time.

The Veteran reported that he had pain in the buttocks but he also 
had pain in the middle of his back.  This had been going on for a 
number of years.  It did not date to the time of his military 
experience.  The pain went down both legs but there was no 
evidence that it went all the way to the feet.  The Veteran also 
had some aching in his legs that was aggravated by excessive use 
and relieved by rest.  The Veteran was taking no specific 
medication for this other than pain medication.  While the 
Veteran reported that he believed that this pain was associated 
with the injury to his buttocks, the examiner noted that for a 
number of years the Veteran had no pain of this sort and no pain 
in the buttocks.  This was not present in the decades after he 
left the military and was working in the foundry.  At the present 
time, the Veteran had symptoms of instability and used supportive 
devices because of his general instability.   

Upon examination the Veteran appeared to be a healthy looking 
individual for his age.  He walked slowly but did not have a 
specific limp.  He was not in pain.  He came in a wheelchair and 
when he walked he did not use a cane.  He was somewhat unsteady 
on his feet and in fact his wife told him to be careful and 
offered to support him while he was doing his walking.  Limb 
lengths were equal.

Examination of the Veteran's buttocks revealed that he had no 
muscle wasting in either buttock.  There was an irregular scar in 
the top half of the right buttock roughly lateral to the spine 
and a little inferior to the iliac crest.  The Veteran had a 
vertical scar on the left buttock at about the same location as 
the scar on the right buttock.  That was well healed, mobile, and 
non-tender.  This represented a surgical scar for removal of the 
bullet.  The scars were well-healed, nontender, mobile, and there 
was no evidence of keloid formation.

Examination of the low back revealed no evidence of scoliosis.  
There was somewhat diminished lordosis but it was still present.  
There was no evidence of paravertebral spasm.  Range of motion of 
the lumbar spine was forward flexion 0 to 60 degrees, extension 0 
degrees, right and left lateral flexion 0 to 10 degrees, and 
right and left lateral rotation 0 to 10 degrees.  These ranges of 
motion were done three times and there was no evidence of pain, 
fatigue, weakness, lack of endurance, instability, or 
incoordination with repeated testing.  There was no additional 
loss of joint function or motion with use due to repeated 
testing.  Straight leg raising was 80 degrees on each side and it 
was limited by hamstring tightness.  Knee reflexes were absent.  
Ankle reflexes were brisk and equal.  The Veteran had no loss of 
sensation in the lower extremities.  He had 5/5 power in both 
lower extremities to include ankle dorsiflexion and plantar 
flexion. 

Examination of both hips revealed that the Veteran had a free 
range of motion in both hips with no flexions contracture.  
Flexion was 0-120 degrees, internal rotation 0-20 degrees, 
external rotation 0-30 degrees, adduction 0-10 degrees, and 
abduction 0-25 degrees.  These were considered normal ranges of 
motion for a person of the Veteran's age.  The ranges of motion 
were done three times and there was no evidence of pain, fatigue, 
weakness, lack of endurance, instability, or incoordination with 
repeated testing.  There was no additional loss of function or 
motion with use due to repeated testing.

On palpating the sacrum, which was the soft tissue and bone in 
between the entry scar and the vertical removal scar of the 
bullet, there was no evidence of pain, thickening, loss of 
movement of the skin over the soft tissue, or any irregularity in 
the bone.

One examining the muscle strength the gluteus maximus was 5/5, 
the gluteus medius was 5/5, hip flexors were 5/5. Knee extensors 
and flexors were 5/5.  Dorsiflexion of the ankle and plantar 
flexion of the ankle were 5/5.  

X-rays of the hips showed mild degenerative joint disease (DJD) 
of each hip.  X-rays of the back revealed some evidence of DJD in 
the back.  X-rays of the sacrum and coccyx revealed no 
abnormalities.  There was no evidence that the bone was involved 
with the bullet injury.

The examiner diagnosed a gunshot wound injury.  This was 
described as a bullet injury to the right and left buttocks, 
postoperative removal of the bullet with no disability.  While 
the Veteran also had low back pain with pain in the areas that 
was injured by the bullet, there was no reason to believe that 
the low back pain was associated with the bullet injury because 
the Veteran worked for several decades doing strenuous labor 
without any problems and the nature of the Veteran's current 
symptoms are appropriate for a person of his age.

The track of the bullet was described as from the right buttock 
superficially going to the left buttock where it was removed 
surgically.  The Veteran did not receive a through and through 
wound and it was superficial in nature.  There was no evidence of 
deep tissue loss, infection, or weakness of the muscle on 
repeated use.  There was no evidence of weakness in any given 
muscle group.

The Veteran also received a separate examination with respect to 
his buttocks scars.  The Veteran reported that the buttocks scars 
were painful with bending.  He reported that he took pain 
medication daily and also may use a liniment or a heat pad on 
both buttocks.  This occasionally helped to relieve the 
discomfort.  The Veteran did not describe and other scar-related 
symptoms.  The Veteran denied any skin breakdown over either 
buttocks scar and denied any loss or limitation of motion or 
function due to the buttocks scars.  

The first scar was in the mid left buttock.  It was a vertical, 
linear scar that measured 4cm long and .3 cm wide.  The scar was 
completely hypopigmented.  There was some tenderness/pain to 
palpation, otherwise there were no other symptoms.  There was no 
adherence to underlying tissue, no irregular texture, no atrophy, 
no shininess, no scaliness, no instability, no ulceration, no 
skin breakdown, no elevation or depression on palpation, 
hyperpigmentation, no induration, no inflexibility, no limitation 
of motion or function caused by the scar, no keloid, no edema, 
and no inflammation.  There was no disfigurement, distortion, or 
asymmetry.  The examiner described the scar as superficial.

The second scar was located at the right mid-upper buttock.  It 
was a circular, almost star shaped scar which was the entry wound 
of the bullet.  It measured 1.5cm by .3 cm.  There was no 
tenderness or pain to palpation, no adherence to underlying 
tissue, no irregular texture, no atrophy, no shininess, no 
scaliness, no instability, no ulceration, no skin breakdown, no 
elevation or depression on palpation, hyperpigmentation, no 
induration, no inflexibility, no limitation of motion or function 
caused by the scar, no keloid, no edema, and no inflammation.  
There was no disfigurement, distortion, or asymmetry.  The 
examiner described the scar as superficial.

The examiner diagnosed a superficial right buttock scar that was 
the site of entry of the buttock wound.  The scar was superficial 
with no infection.  She also diagnosed a superficial left buttock 
scar, which was the site of removal of the bullet.  The scar was 
superficial with no infection.

The evidence shows that the Veteran has no more than slight 
muscle damage to his buttocks as a result of the gunshot wound 
that occurred in 1945.  The Veteran received 4 VA examinations of 
his buttocks, in 1954, 1971, 2006, and 2010, and no examiner 
found any residual of the Veteran's wound to his buttocks other 
than the scars for which he is already separately service 
connected and which are not at issue herein.  The Veteran's wound 
healed with good functional results and multiple VA examinations 
did not find any cardinal signs of symptoms of muscle disability.  
While the Veteran experienced some pain and loss of range of 
motion, the orthopedic physician who performed the June 2010 VA 
examination opined that these were attributable to the Veteran's 
age and not to the bullet wound.  The Veteran had minimal 
scarring, consisting of a small entry wound scar of 1.5cm by .3cm 
and a 4cm by .3cm scar where the bullet was surgically removed; 
the later scar was tender to palpation but both scars were 
superficial in nature.  There was no evidence of a fascial 
defect, atrophy, or impaired tonus.  There was no impairment of 
function or metallic fragments retained in muscle tissue.  The 
Veteran's bullet wound was not a through and through injury 
according to the VA examiner who performed the June 2010 
evaluation; rather, it was described as a superficial injury with 
no current residuals.  

The Board acknowledges that the Veteran spent approximately 18 
days in the hospital as a result of his bullet wound and that it 
was variously described in the service treatment records.  While 
this consists of more than the brief treatment and return to duty 
that is normally associated with wounds causing only slight 
muscle impairment, in this case the Veteran's lengthy hospital 
stay was not accompanied by any other findings consistent with 
moderate muscle damage.  There were no findings of cardinal signs 
and symptoms of muscle disability, no loss of deep fascia or 
muscle substance, no impairment of muscle tonus, and no loss of 
power or lowered threshold of fatigue as compared to the sound 
side.  Rather, as noted above, the only current residuals that 
were found on examination of the Veteran were scars.  In such 
circumstance, the length of the Veteran's in-service hospital 
stay in 1945 alone is insufficient to warrant a current finding 
of more than slight muscle disability.

The Board acknowledges that VA is statutorily required to resolve 
the benefit of the doubt in favor of the Veteran when there is an 
approximate balance of positive and negative evidence regarding 
the merits of an outstanding issue.  That doctrine is 
inapplicable in the instant case because the preponderance of the 
evidence is against the Veteran's claim. See, e.g., Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).  
Accordingly, the appeal is denied.


ORDER

A compensable rating for the residuals of an injury to Muscle 
Group XVII as a result of a gunshot wound to the buttocks is 
denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


